 



Exhibit 10.43 (a)
AMENDMENT TO EMPLOYMENT AGREEMENT
     Amendment to Employment Agreement (this “Amendment”) dated as of
December 22, 2006, by and between Realogy Corporation (the “Company”) and
Anthony E. Hull (the “Executive”).
     WHEREAS, the Company and the Executive are parties to that certain
Employment Agreement, dated as of the separation of the Company from Cendant
Corporation on July 31, 2006, governing the terms of the Executive’s employment
with the Company (the “Employment Agreement”); and
     WHEREAS, the Compensation Committee of the Board of Directors of the
Company has approved the amendment of the Employment Agreement in certain
respects.
     NOW THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1.   The second and third sentences of Section VII(a) of the Employment
Agreement (such section entitled “Without Cause Termination and Constructive
Discharge”) are hereby amended and restated to read, in their entirety, as
follows:

     “In addition, upon such event, all Long Term Incentive Awards granted on or
after the Effective Date will become vested upon the Executive’s termination of
employment, and any such awards that are stock options or stock appreciation
rights will remain outstanding for a period of two years (but not beyond the
original expiration date) following the Executive’s termination of employment.
In addition, upon such event, the Executive will be entitled to elect to
continue to participate in the Company’s medical and dental plans at the rate
applicable to active employees for a period ending upon the earlier of the
second anniversary of Executive’s termination of employment and the date he
becomes eligible to participate in another employer’s medical plan.”

2.   Except as otherwise provided in this Amendment, the Employment Agreement
shall remain in full force and effect.

3.   This Amendment has been executed and delivered in the State of New Jersey
and its validity, interpretation, performance and enforcement shall be governed
by the laws of such state.

4.   This Amendment may be executed in counterparts, of each which will be
deemed an original, but both of which together will constitute one and the same
instrument.

 



--------------------------------------------------------------------------------



 



 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

              REALOGY CORPORATION
 
       
 
  By:   /s/ Richard A. Smith
 
       
 
      Richard A. Smith
 
      Vice Chairman and President
/s/ Anthony E. Hull
                 
Anthony E. Hull
       

 